Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 11/30/2020. Claims 1-18 are pending.
Election/Restrictions
Applicant’s election without traverse Species B (Figs. 7-10) and Species DD (Fig. 14) corresponding to claims 1-18 in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Numazawa (US 20170130999 A1) hereinafter referred to Numazawa, in view of Benedict (US 20150027133 A1) hereinafter referred to Benedict.
Regarding claim 1, Numazawa teaches that a pair of pistons (Annotated Figure 1 of Numazawa, Pistons # 1 & 2) received within the elongated inner sleeve (Annotated Figure 1 of Numazawa, Sleeve), each of the pair of pistons positioned at a respective end of the elongated inner sleeve (Annotated Figure 1 of Numazawa shows that the Pistons # 1 & 2 are placed at a respective end of the sleeve), the pair of pistons moveable relative to the elongated inner sleeve (Annotated Figure 1 of Numazawa and para. 0005 show that the pistons move in the direction of the arrow C along the elongated sleeve); and a mechano-caloric material (Annotated Figure 1 of Numazawa shows that the mechano-caloric material within the sleeve between Pistons # 1 & 2) disposed within the elongated inner sleeve between the pair of pistons, the mechano-caloric material compressible between the pair of pistons (para. 0029 of Numazawa the mechano-caloric material expands and contracts along the length of the sleeve).
Numazawa does not teach about an elongated outer sleeve; an elongated inner sleeve disposed within the elongated outer sleeve per se. 
However, Benedict teaches a mechano-caloric stage, comprising: an elongated outer sleeve (See Annotated Figure 7 of Benedict); an elongated inner sleeve (See Annotated Figure 7 of Benedict) disposed within the elongated outer sleeve.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Benedict by adding a pair of pistons on the inner sleeve, one each end. The pistons will drive the heat transfer fluid into the system to provide the cooling or heating and maintain the desirable temperature.

    PNG
    media_image1.png
    375
    624
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    568
    975
    media_image2.png
    Greyscale

Regarding claim 2, the combined teachings disclose that wherein the elongated outer sleeve is a metal elongated outer sleeve, and the elongated inner sleeve is a plastic elongated inner sleeve (Numazawa, para. 0049 and 0050 show that the material for the sleeves can be metal and plastic).
Regarding claim 3, the combined teachings disclose that wherein the elongated outer sleeve has a circular cross-section along a length of the elongated outer sleeve, and the elongated inner sleeve has a circular cross-section along a length of the elongated inner sleeve (Annotated Figure 7 of Benedict shows that the inner and outer sleeves are cylindrical).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Numazawa by adding an inner sleeve within the outer sleeve in order to create a fluid flow path to accommodate the different stages. 
Regarding claim 4, the combined teachings disclose that wherein the mechano-caloric material is slidable against the elongated inner sleeve (Para. 0007 shows that the mechano-material of Annotated Figure 1 of Numazawa is movable along the length of the sleeve in the arrow C direction).
Regarding claim 5, the combined teachings wherein the mechano-caloric material defines a channel that extends through the mechano-caloric material along a length of the mechano-caloric material (Annotated Figure 7 of Benedict show the mechano-material is a hollowed cylinder that contains a channel for the magnet 130).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Numazawa by extending the mechano-caloric channel through the mechano-caloric channel along the length mechano-caloric material. Doing that permits the channel to shift from one stage to another along the length mechano-caloric material.
Regarding claim 6, the combined teachings disclose that wherein a heat transfer fluid is flowable through the channel of the mechano-caloric material, the heat transfer fluid contacting the mechano-caloric material when the heat transfer fluid flows through the channel of the mechano-caloric material (Annotated Figure 7 of Benedict and para. 0034 of Benedict show that the heat transfer fluid is passed through the mechano-material).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Numazawa by designing the heat transfer fluid to pass through the channel of mechano-caloric material in order for the fluid to reach each stage of mechano-caloric material.
Regarding claim 7, the combined teachings disclose that wherein the channel is a plurality of channels, each of the plurality of channels extending through the mechano-caloric material along the length of the mechano-caloric material (Annotated Figure 7 of Benedict shows that the mechano-caloric material constitutes of a plurality of channels 112).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Numazawa by adding a plurality of channels extending through the mechano-caloric material to create passage for the heat transfer fluid.
Regarding claim 9, the combined teachings disclose that further comprising a fluid tube disposed within the channel of the mechano-caloric material (Annotated Figure 7 of Benedict shows that the different channels 112 of the mechano-caloric material form the tube), a heat transfer fluid flowable through the fluid tube, the fluid tube positioned between the heat transfer fluid within the fluid tube and the mechano-caloric material when the heat transfer fluid flows through the fluid tube (Annotated Figure 7 of Benedict shows that the mechano the mechano-caloric material form the fluid tube ).
Regarding claim 10, the combined teachings disclose that wherein the channel is a plurality of channels and the fluid tube is a plurality of fluid tubes, each of the plurality of channels extending through the mechano-caloric material along the length of the mechano-caloric material, each fluid tube of the plurality of fluid tubes disposed within a respective channel of the plurality of channels.
Regarding claim 12, the combined teachings do not disclose that wherein the fluid tube is a metal fluid tube. However, using metal fluid tube is common knowledge in the art and common knowledge in the art is unpatentable under MPEP 2144.I. Therefore, it would have been obvious for a person skill in the art to get access to knowledge generally available in the art.
Regarding claim 13, the combined teachings do not disclose that further comprising a pair of seals, each seal of the pair of seals extending between a respective one of the pair of pistons and the elongated inner sleeve.
However, Benedict teaches a seal (Annotated Figure 7 of Benedict) that will position on the first end of the fluid tube to prevent leaking from the fluid tube.  Adding another seal on the other is considered to be a mere duplication of parts, and mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made, to add another seal to meet the claimed limitations in order to provide the predictable result.
Regarding claim 14, the combined teachings disclose that wherein the mechano-caloric material comprises a plurality of elongated elasto-caloric wires (para. 0069 of Numazawa shows that the mechano-caloric material are joined by material that reciprocates the effects of the mechano-caloric material).
Regarding claim 15, the combined teachings disclose that wherein the elongated outer sleeve defines a pair of ports, each port of the pair of ports positioned at a respective end of the elongated outer sleeve (Annotated Figure 7 of Benedict shows two ports, 144 and 145, opposite to each other on the outer sleeve).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to add two ports as inlet and outlet port for the fluid to enter and leave the sleeve. 
Regarding claim 16, the combined teachings disclose that wherein the mechano-caloric material defines a channel that extends through the mechano-caloric material along a length of the mechano-caloric material, each of the pair of pistons defining a passage that is contiguous with the channel of the mechano-caloric material and a respective one of the pair of ports (Annotated Figure 1 of Numazawa shows the pair of piston share space with the mechano-caloric material within the passage).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benedict in view of Numazawa and in further view of Vasquez (US 20120103301 A1) hereinafter referred to Vasquez.
Regarding claim 17, Benedict and Numazawa fail to teach that wherein each of the pair of pistons comprises a roller positioned outside of the elongated outer sleeve
However, Vasquez teaches that there exists pistons (Figs. 18-21) comprise a roller (19, Fig. 18) in order to reduce the friction between the moving pistons and the surface the force of the piston is being exerted.
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to insert a roller on each pair of pistons outside of the elongated outer sleeve in order to reduce the friction and to bear the thrust of the pistons.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict and Numazawa and in further view of Mañosa (NPL: Mechanocaloric effects in shape memory alloys) hereinafter referred to Mañosa.
Regarding claims 8 and 11, the above teachings fail to disclose that wherein the mechano-caloric material is an elasto-caloric material and a baro-caloric material.
However, Mañosa teaches that mechano-caloric material present two effects: elasto-caloric and baro-caloric.
Therefore, it would have been obvious for a person skill in the art to get access to knowledge generally available in the art and use that knowledge since material with mechano-caloric effects are nature efficient and environmental friendly.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Numazawa in view of Benedict. 
Regarding claim 18, Numazawa does not explicitly teach that mechano-caloric stage, comprising a metal elongated outer sleeve; a plastic elongated inner sleeve disposed within the metal elongated outer sleeve. However, Numazawa shows that there exists a sleeve (Annotated Figure 1 of Numazawa) and that sleeve can be made of metal or plastic (para. 0049 and 0050); 
Furthermore, Benedict teaches a mechano-caloric stage, comprising: an elongated outer sleeve (Annotated Figure 7); an elongated inner sleeve (Annotated Figure 7) disposed within the elongated outer sleeve.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Benedict by adding a pair of pistons on the inner sleeve, one each end. The pistons will drive the heat transfer fluid into the system to provide the cooling or heating and maintain the desirable temperature.
Numazawa further teaches a pair of pistons (Pistons 1 and 2 of Annotated Figure 2 of Numazawa) received within the elongated inner sleeve (Sleeve, Annotated Figure 1 of Numazawa), each of the pair of pistons positioned at a respective end of the elongated inner sleeve (Annotated Figure 1 of Numazawa shows that the Pistons # 1 and 2 are located at different end of the elongated sleeve), the pair of pistons moveable relative to the elongated inner sleeve (Para. 0005 and Annotated Figure 1 of Numazawa shows the pair of pistons is moveable along the sleeve in the direction of the arrow C); and a mechano-caloric material disposed within the elongated inner sleeve between the pair of pistons (Annotated Figure 1 of Numazawa shows the mechano-caloric material is placed between the pistons in the elongated sleeve), the mechano-caloric material compressible between the pair of pistons (para. 0029 of Numazawa the mechano-caloric material expands and contracts along the length of the sleeve), wherein the mechano-caloric material is slidable against the elongated inner sleeve (Para. 0007 shows that the mechano-material of Annotated Figure 1 of Numazawa is movable along the length of the sleeve in the arrow C direction).
Numazawa does not teach about wherein the elongated outer sleeve defines a pair of ports, each port of the pair of ports positioned at a respective end of the elongated outer sleeve, and wherein the mechano-caloric material defines a channel that extends through the mechano-caloric material along a length of the mechano-caloric material, each of the pair of pistons defining a passage that is contiguous with the channel of the mechano-caloric material and a respective one of the pair of ports.
However, Benedict teaches about an elongated sleeve and an inner sleeve (Annotated Figure 7 of Benedict):
wherein the elongated outer sleeve defines a pair of ports, each port of the pair of ports positioned at a respective end of the elongated outer sleeve (Annotated Figure 7 of Benedict shows two ports, 144 and 145, opposite to each other on the outer sleeve), and
wherein the mechano-caloric material defines a channel that extends through the mechano-caloric material along a length of the mechano-caloric material (Annotated Figure 7 of Benedict show the mechano-material is a hollowed cylinder that contains a channel for the magnet 130 and the mechano-caloric material 126).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to add two ports as inlet and outlet port for the fluid to enter and leave the sleeve and a channel to provide passage for that fluid. 
Numazawa further teaches each of the pair of pistons defining a passage that is contiguous with the channel of the mechano-caloric material and a respective one of the pair of ports (Annotated Figure 1 of Numazawa shows that the pair of pistons share the same space channel with the mechano-caloric material).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARNOT JOSEPH whose telephone number is (571)272-6464. The examiner can normally be reached on M-F from 0730 to 1600.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran, can be reached at telephone number (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763